EXHIBIT 10.2
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of August 1, 2009
(the “Effective Date”), is between Dolan Media Company, a Delaware corporation
(the “Company”), and Vicki J. Duncomb (“Executive”).
PRELIMINARY RECITALS
Prior to the Effective Date, the Company employed Executive as its Vice
President, Finance and, on such date, the Company promoted Executive to its Vice
President and Chief Financial Officer. Accordingly, beginning with the Effective
Date, the Company desires to employee Executive and Executive desires to be
employed by the Company as the Vice President and Chief Financial Officer of the
Company on the terms and conditions contained herein.
AGREEMENT
In consideration of the premises, the mutual covenants of the parties
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Employment.
1.1 Engagement of Executive. The Company agrees to employ Executive as the Vice
President and Chief Financial Officer of the Company and Executive accepts such
employment by the Company for a period of two (2) years beginning on the
Effective Date and ending on July 31, 2011 (the “Employment Period”); provided,
however, that, effective on August 1, 2010, the Employment Period shall, on a
daily basis, be automatically extended by one (1) day, such that at any time,
the remaining Employment Period shall be one (1) year; provided further that
such day-to-day extensions shall cease in the event either the Company or
Executive, as the case may be, provides written notice of such cessation to the
other party and such cessation of the automatic extensions shall be effective as
of the date of delivery of such notice as determined pursuant to Section 5.2
below. Notwithstanding anything to the contrary contained herein, the Employment
Period is subject to termination by the Company or Executive pursuant to
Section 3 below.
1.2 Duties and Powers.
(a) Service with the Company. During the Employment Period, Executive shall
(i) serve as the Company’s Vice President and Chief Financial Officer and shall
report directly to the Chief Operating Officer and, indirectly, to the Chief
Executive Officer and the Board of Directors of the Company (the “Board”),
(ii) have such responsibilities, duties and authorities, and render such
services for the Company, that Executive has or renders for the Company prior to
the Effective Date, and (iii) have such other responsibilities, duties and
authorities, and render such other services for the Company, that are consistent
with Executive’s position as Vice President and Chief Financial Officer, as the
Chief Operating Officer, the Chief Executive Officer or the Board may from time
to time reasonably direct.

 

 



--------------------------------------------------------------------------------



 



(b) Service with Subsidiaries and other Affiliates. During the Employment
Period, Executive shall (i) have such responsibilities, duties and authorities,
and render such services for the Company’s subsidiaries and other affiliates
that (x) Executive renders for such subsidiaries and other affiliates as of the
Effective Date and (y) that are consistent with Executive’s position as Vice
President and Chief Financial Officer of the Company, as the Board, the Chief
Executive Officer or the Chief Operating Officer may from time to time
reasonably direct; and (ii) at the reasonable request of the Board, Chief
Executive Officer or Chief Operating Officer, serve as the Vice President and
Chief Financial Officer or director of each subsidiary or other affiliate of the
Company; provided that Executive shall not be entitled to any additional
compensation for serving as an officer or director of the Company’s subsidiaries
and other affiliates.
(c) Performance of Duties. Executive will devote her best efforts, energies and
abilities and her full business time, skill and attention (except for permitted
vacation periods and reasonable periods of illness) to the business and affairs
of the Company, its subsidiaries and other affiliates and shall perform the
duties and carry out the responsibilities assigned to her, to the best of her
ability and in a diligent, trustworthy, businesslike and efficient manner.
Executive acknowledges that her duties and responsibilities will require her
full-time business efforts and agrees that during the Employment Period she will
not engage in any other business activity or have any business pursuits or
interests, except activities or interests which do not conflict with the
business of the Company, its subsidiaries and other affiliates and do not
interfere with the performance of Executive’s duties hereunder; provided that
Executive shall be permitted to (i) continue to serve on civic and charitable
boards and committees (provided that in July of each year hereunder, Executive
furnishes the Board with a list of the civic and charitable boards and
committees that Executive is then serving on) and (ii) manage her personal
investments and affairs, in each case so long as the activities referred to in
clauses (i) and (ii) above otherwise comply with the terms and conditions of
this Agreement, including the provisions of this Section 1.2(c); provided
further that Executive shall not, without the prior written consent of the
Board, be permitted to serve on any for profit entity’s board of directors or
committee or hold any similar position with respect to any such entity.
2. Compensation.
2.1 Base Salary. Beginning on August 1, 2009 and ending December 31, 2009, the
Company will pay Executive a base salary (“Base Salary”) at the annual rate of
$225,000. For the calendar year beginning January 1, 2010, and for each
subsequent calendar year during the Employment Period, the Company will pay
Executive a Base Salary equal to the Base Salary for the previous calendar year
increased by the positive percentage change, if any, in the CPI (as defined
below) from the month of December from two (2) years prior to the month of
December from the previous year (e.g., the Base Salary effective for the 2010
calendar year will be equal to the Base Salary from 2009 increased by an amount
equal to the positive percentage change, if any, in the CPI from the month of
December in 2008 to the month of December in 2009). The Base Salary shall be
payable in regular installments in accordance with the Company’s general payroll
practices for salaried employees. For purposes hereof, “CPI,” for any month of
December, means Consumer Price Index for All Urban Consumers, U.S. City Average,
all items, not seasonally adjusted, for such month and compiled upon data (with
the base 1982-84 equals 100) for such month (the “Index”). In the event that
publication or issuance of the Index is discontinued or suspended, the CPI shall
be an index published or issued by the United States Department of Labor or any
bureau or agency thereof that computes information from substantially the same
statistical categories and substantially the same geographic areas as those
computed in the Index and that weights such categories in a substantially
similar way to the weighting of the Index at the Effective Date. In the event
that the Index is calculated upon a base year other than 1982-84, such
adjustments to the CPI for each calendar year shall be calculated as necessary
to ensure that the CPI for each such calendar year is based on the same Index.
Executive’s Base Salary shall be subject to annual review by the Compensation
Committee of the Board (the “Committee”) and may be further increased (but not
decreased) from time to time as the Board determines.

 

2



--------------------------------------------------------------------------------



 



2.2 Annual Bonus. During the Employment Period, in addition to the Base Salary,
Executive shall be eligible to receive an annual performance-based cash bonus
(“Annual Bonus”) with respect to each fiscal year of the Company. The Annual
Bonus shall be based upon quantitative and qualitative performance targets.
Those targets, as well as the Annual Bonus target amount, shall be established
by the Committee in its sole discretion in accordance with the Company’s annual
bonus plan. The Annual Bonus for a fiscal year shall be paid to Executive in a
cash lump sum in accordance with the terms of the Company’s annual bonus plan,
but in any event shall be paid within two and one-half months after such fiscal
year.
2.3 Benefits. In addition to the Base Salary and Annual Bonus (if any) payable
to Executive hereunder, the Executive shall be entitled to four (4) weeks of
paid vacation time per year hereunder; club membership(s) as may be approved
from time to time by the Committee; and all other pension, welfare and fringe
benefits and perquisites that are generally made available to other senior
executive officers of the Company (to the extent possible under applicable law)
during the Employment Period (the “Benefits”); provided that the Company does
not guarantee the adoption or continuance of any particular benefit plan or
program or particular benefit.
2.4 Reimbursement of Expenses. The Company shall pay or reimburse Executive for
reasonable expenses incurred in the discharge of her duties hereunder, in
accordance with the Company’s executive expense reimbursement policy as in
effect from time to time. Executive shall provide the Company with such vouchers
or receipts as the Company deems reasonably necessary to verify the amount of
such expenses. The Company shall pay the reasonable fees, expenses and
disbursements incurred by Executive in connection with the negotiation and
preparation of this Agreement; provided, however, that such amount shall be paid
as soon as administratively possible and in no event later than March 15, 2010.
2.5 Taxes, etc. All compensation payable to Executive hereunder is stated in
gross amount and shall be subject to all applicable withholding taxes, other
normal payroll deductions and any other amounts required by law to be withheld.
2.6 Legal Fees and Expenses. The Company shall pay to Executive all reasonable
legal fees and expenses incurred by Executive in disputing in good faith any
termination of her employment hereunder or in seeking in good faith to obtain or
enforce any benefit or right under this Agreement, provided that Executive shall
have a reasonable basis for her position. Without limiting the generality of the
forgoing, if any amount is not paid hereunder when due, including, but not
limited to, any amount of Base Salary, Annual Bonus (if any), fees or expenses,
the amount thereof shall bear interest from the due date thereof until paid in
full at the rate of 10% per annum; provided, however, that the reimbursement for
fees and expenses pursuant to this Section 2.6 shall be made no later than the
end of the calendar year following the calendar year in which such legal fees or
expenses were incurred. This Section 2.6 shall remain in effect throughout the
Employment Period and for a period of five (5) years following the termination
of the Employment Period.

 

3



--------------------------------------------------------------------------------



 



3. Termination.
3.1 Termination.
(a) The Employment Period (i) shall automatically terminate immediately upon
Executive’s death, (ii) may be terminated at any time by the Board as set forth
herein for Cause or without Cause, or by reason of Executive’s Permanent
Disability, upon written notice to Executive, (iii) may be terminated at any
time by Executive with Good Reason upon written notice to the Company, or
(iv) may be terminated at any time by Executive without Good Reason and without
liability upon thirty (30) days prior written notice to the Company.
(b) In addition to the capitalized terms defined elsewhere in this Agreement,
the following capitalized terms shall have the following meanings when used in
this Agreement:
“Cause” means the occurrence of any of the following events:
(i) a material breach by Executive of any of the terms and conditions of this
Agreement, which breach remains uncured ten (10) days after receipt by Executive
of written notice of such breach;
(ii) Executive continues to willfully and materially fail to perform her duties
hereunder, or engages in excessive absenteeism unrelated to illness or permitted
vacation, ten (10) days after a written demand for performance is delivered to
Executive by the Board or its representative, which written demand specifically
identifies the manner in which the Board believes that Executive has not
performed Executive’s duties;
(iii) Executive’s commission of theft, fraud, misappropriation or embezzlement
in connection with the Company’s or its subsidiaries’ or affiliates’ business;
or
(iv) Executive’s commission of criminal misconduct constituting a felony;
provided that, (x) for purposes of this definition, no act or failure to act by
Executive shall be “willful” if it is done, or omitted to be done, in good faith
by Executive with a reasonable belief that Executive’s act or omission was in
the best interests of the Company, (y) the Board shall not be permitted to
terminate the Employment Period for Cause unless and until the Board shall have
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the members of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel, to be
heard before the Board), finding that, in the good faith opinion of the Board,
the Executive is guilty of the conduct described in the definition of “Cause”
and specifying the particulars thereof in reasonable detail, and (z) the
definition of “Cause” hereunder shall supersede any definition of “cause”
contained in any employee benefit or incentive compensation plan or agreement
now or hereafter adopted by the Company and applicable to Executive that
provides for a forfeiture or payment upon the Executive’s violation of a Company
policy or similar such conduct under such plan or agreement.

 

4



--------------------------------------------------------------------------------



 



“Good Reason” means the occurrence, without Executive’s express written consent,
of any of the following events; provided, however, that Executive gives the
Company written notice of circumstances giving rise to any of the following
events no later than ninety (90) days after the date that such circumstances
come into existence; and provided further that any termination of Executive’s
employment for Good Reason, as a result of any such event or condition that is
not timely cured, must occur no later than the second anniversary of the date
that such event occurs: (i) the Company moves its principal offices from the
Minneapolis-St. Paul metropolitan area and requires Executive to relocate to the
vicinity of such new offices; (ii) any material diminution by the Company in
Executive’s duties or responsibilities inconsistent with the terms hereof, which
diminution remains uncured thirty (30) days after receipt by the Company of
written notice of such breach; (iii) the Company materially breaches any of its
obligations hereunder, which breach remains uncured thirty (30) days after
receipt by the Company of written notice of such breach; (iv) a diminution in
Executive’s Base Salary or the target amount of any Annual Bonus, or a material
diminution in Benefits available to Executive on the Effective Date or as
hereafter may be made available to Executive, other than, in each case under
this clause (iv): (x) any such diminution that is cured within thirty (30) days
after receipt by the Company of written notice of such diminution, or (y) any
diminution of Benefits that also applies to the other senior executives of the
Company.
“Permanent Disability” as used herein shall mean that (i) Executive has begun
receiving disability income insurance payments under any disability income
insurance policy that the Company is then maintaining for the benefit of
executive-level employees or (ii) if the Company is not then maintaining
disability income insurance for executive-level employees, Executive is unable
to perform, by reason of physical or mental incapacity, her duties or
obligations under this Agreement for a period of sixty (60) days in any
consecutive 120-day period. The Board shall determine, according to the facts
then available, whether and when Executive’s Permanent Disability has occurred.
Such determination shall be reasonable and the Board, in making such
determination, shall take into consideration the opinion of Executive’s personal
physician, if reasonably available.
“Person” means any individual, partnership, limited liability company,
corporation, joint venture, trust, or other entity.
“Separation from Service” means Executive’s termination of employment from the
Company which constitutes a “separation from service,” as such term is defined
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
or applicable guidance or regulations thereunder.

 

5



--------------------------------------------------------------------------------



 



3.2 Compensation After Termination. (a) If the Employment Period is terminated
(i) by reason of Executive’s death, (ii) by the Company for Cause or by reason
of Executive’s Permanent Disability, or (iii) by Executive without Good Reason,
then the Company shall have no further obligations hereunder, including under
Section 2, or otherwise with respect to Executive’s employment from and after
the termination date, except (x) for payment of Executive’s Base Salary and
Benefits accrued through the date of termination and any Annual Bonus due
pursuant to Section 2.2 for the immediately preceding fiscal year to the extent
unpaid on the date of such termination, and (y) in the event the Employment
Period is terminated due to Executive’s death or Permanent Disability, Executive
shall receive a pro rata Annual Bonus as provided in Section 3.2(b)(iv), and the
Company shall continue to have all other rights available hereunder at law, in
equity or otherwise in connection with such termination; provided, however, such
pro rata Annual Bonus, if any, shall be paid at such time as such Annual Bonus
would normally be required to be paid under the Company’s annual bonus plan;
provided further, that if the Employment Period is terminated by reason of
Executive’s Permanent Disability and such pro rata Annual Bonus would be payable
under the Company’s annual bonus plan earlier than the date which is six
(6) months following the date on which Executive incurs a Separation from
Service with the Company, payment of such Annual Bonus shall be made on the date
which is six (6) months following Executive’s Separation from Service.
(b) If the Employment Period is terminated by the Company without Cause or by
Executive with Good Reason, then, in either case, the Company shall pay, or
provide, to Executive:
(i) Executive’s Base Salary and Benefits accrued through the date of
termination;
(ii) any Annual Bonus due pursuant to Section 2.2 for the immediately preceding
fiscal year to the extent unpaid on the date of such termination;
(iii) an amount equal to one (1) year of the annual Base Salary in effect at the
time the Executive incurs such termination (determined without regard for any
diminution in such Base Salary constituting Good Reason for Executive’s
resignation), payable to Executive in a lump sum on the date which is six
(6) months following Executive’s Separation from Service; and
(iv) a pro-rated portion (based upon the number of days elapsed in the fiscal
year in which the Employment Period is terminated through the date of such
termination) of the Annual Bonus, if any, that would have been payable to
Executive for such fiscal year pursuant to Section 2.2 (determined without
regard for any diminution in the target amount of such Annual Bonus opportunity
constituting Good Reason for Executive’s resignation) had Executive remained
employed by the Company for the entire fiscal year. Such pro rata Annual Bonus,
if any, shall be paid at such time as such Annual Bonus would normally be
required to be paid under the Company’s annual bonus plan; provided, however,
that if such pro rata Annual Bonus would be payable under the Company’s annual
bonus plan earlier than the date which is six (6) months following the date on
which Executive incurs a Separation from Service with the Company, payment of
such Annual Bonus shall be made on the date which is six (6) months following
Executive’s Separation from Service; provided that the Company’s obligation
under Sections 3.2(b)(iii) and (iv) is contingent on Executive’s execution,
delivery and non-rescission of a general release of all claims against the
Company in the form of Exhibit A attached hereto.

 

6



--------------------------------------------------------------------------------



 



If the Company does not execute and deliver any such release to Executive at
least sixty (60) days before the end of the six (6) month period following
Executive’s Separation from Service, the Company shall be deemed to have elected
not to require Executive’s execution of such a release. If the Company shall
have timely executed and delivered such a release to Executive, and Executive
either fails to execute and deliver the release to the Company at least thirty
(30) days before the end of that six (6) month period, or she does so but
rescinds such release before any payment is otherwise due under
Section 3.2(b)(iii) or Section 3.2(b)(iv), the Company shall have no obligations
under Sections 3.2(b)(iii) and (iv). Except for the Company’s obligations, if
any, under this Section 3.2(b) and as otherwise provided in Section 3.3, the
Company shall have no further obligations hereunder, including under Section 2,
or otherwise with respect to Executive’s employment, from and after the
termination date.
3.3 Continuation of Medical and Dental Benefits. (a) If the Employment Period is
terminated (i) by the Company without Cause or (ii) by Executive with Good
Reason, then, during the eighteen (18) months following such termination (such
period, the “Benefits Period”), the Company shall provide medical and dental
benefits to Executive and her covered dependents on the same terms and
conditions as if Executive continued to remain an active employee of the Company
(in all events below determined without regard for any diminution of such
coverage constituting Good Reason for her resignation hereunder), subject to
Executive timely electing coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) on the following terms and
conditions:
(A) So long as the terms of the medical and dental plan (the “Plan”) under which
the medical and dental benefits are provided allow Executive’s continued
participation therein, the Company will continue to offer Executive medical and
dental coverage substantially equivalent to the medical and dental coverage
which Executive was receiving immediately prior to such termination;
(B) If during the Benefits Period Executive is no longer eligible to receive the
medical and dental coverage provided under subparagraph (A) under the Plan but
is eligible for a conversion option providing comparable benefits (with full
coverage credit for any preexisting condition limitation) as those provided to
Executive and her covered dependents under the Plan as she was receiving
immediately prior to such termination, then Executive shall exercise such
conversion option if directed by the Company and the Company shall thereafter
pay the premium for such medical and dental coverage to be provided under such
conversion option for the duration of the Benefits Period; and
(C) If during the Benefits Period Executive and her covered dependents are no
longer eligible to receive medical and dental coverage under the Plan and are
not eligible (or are no longer eligible) for conversion coverage under the Plan,
in both cases comparable to such coverage that Executive and her covered
dependents were receiving immediately prior to such termination as provided
under subparagraphs (A) and (B) above, then the Company shall reimburse
Executive for the duration of the Benefits Period for the premiums that
Executive incurs to acquire medical and dental coverage which is comparable to
the medical and dental coverage which Executive was receiving immediately prior
to the end of coverage under the Plan or conversion option.

 

7



--------------------------------------------------------------------------------



 



(b) Any medical and dental coverage provided by the Company under this
Section 3.3 shall run simultaneously with any benefits to which Executive or her
dependents may be entitled under COBRA.
3.4 Payment Delay. Any amount to be paid or benefit to be provided by the
Company to the Executive under Section 3.3 (and any other payment under this
Agreement made in connection with Executive’s termination of employment) which
is deferred compensation subject to Section 409A of the Code or applicable
guidance or regulations thereunder, shall be paid to Executive in a lump sum on
the date which is six (6) months following the date of Executive’s Separation
from Service.
3.5 No Mitigation; No Set-Off. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action (provided Executive enters into and does
not rescind the general release provided in Section 3.2(b) and subject to the
proviso in the succeeding sentence) which the Company may have against Executive
or others, other than any action the Company may need to take pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment; provided that the Company’s obligation under Section 3.3 with
respect to medical and dental benefits shall be limited to the extent that
Executive obtains any such medical or dental benefits from another employer
during the benefit continuation period provided thereunder, in which case the
Company may reduce the coverage of any medical and dental benefits it is
required to provide Executive under Section 3.3 as long as the aggregate
coverages of the combined benefits provided by the Company and such other
employer are comparable to the benefits to be provided to Executive by the
Company under Section 3.3. The provisions of this Section 3.5 shall survive the
expiration or earlier termination of this Agreement for any reason.

 

8



--------------------------------------------------------------------------------



 



4. Negative Covenants.
4.1 Confidential Information. Other than in the performance of her duties
hereunder, during the Employment Period and thereafter, Executive shall keep
secret and retain in strictest confidence, and shall not, without the prior
written consent of the Board, furnish, make available or disclose to any third
party or use for Executive’s own benefit or the benefit of any third party, any
Confidential Information. As used herein, “Confidential Information” shall mean
any information relating to the business or affairs of the Company, including,
but not limited to, the Company’s products, servicing methods, development
plans, costs, finances, marketing plans, equipment configurations, data, data
bases, access or security codes or procedures, business opportunities, names of
customers, research and development, inventions, algorithms, know-how and ideas,
and other proprietary information used by the Company in connection with its
business; provided, however, that Confidential Information shall not include any
information which is in the public domain or becomes generally known in the
industry other than as a result of Executive’s breach of the covenant contained
in this Section 4.1 or the disclosure of which may be required by law or in a
judicial or administrative proceeding. Executive acknowledges that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Company.
4.2 Non-Competition and Interference with Relationships. During the Employment
Period and for a period of twelve (12) months following the expiration or
earlier termination of the Employment Period (the “Restricted Term”), Executive
shall not, directly or indirectly, alone or in combination with any other firm,
partnership, company, corporation or person:
(a) (i) engage in, participate in or otherwise assist (whether as an owner,
officer, partner, principal, joint venturer, shareholder, director, member,
manager, investor, employee, agent, independent contractor, consultant or
otherwise) any other person, entity or business (a “Competitor”) engaged in or
planning to engage in the Business of the Company (as defined below) in any
State of the United States of America, or in any foreign country in which the
Company or an affiliate or subsidiary of the Company is conducting such Business
of the Company on the date of such termination (the “Restricted Territory”),
unless (x) at the time of the proposed action by Executive, (1) the revenues of
any such Competitor from a Business of the Company for the preceding fiscal year
of such Competitor constituted less than fifteen percent (15%) of the total
revenues of such Competitor for such fiscal year and (2) Executive provides the
Company with a signed certificate from the independent accountants for such
Competitor stating that, in such independent accountants’ good faith reasonable
judgment, the annual revenues of such Competitor from a Business of the Company
will be less than fifteen percent (15%) of the total annual revenues of such
Competitor during the Restricted Term, or (y) the sole action of Executive with
respect to a Competitor that is a publicly traded company consists of acquiring
not more than 1% of the outstanding shares of such Competitor; or (ii) solicit
or encourage any customer or partner of the Company or its affiliates
(determined as of the date of the termination of the Employment Period) to
terminate or otherwise alter his, her or its relationship with the Company; or

 

9



--------------------------------------------------------------------------------



 



(b) employ, retain or solicit or attempt to solicit for employment or retention
as an independent contractor, or otherwise attempt to hire, persuade or assist
in the hiring of (or assist any other party to take any such action regarding),
any individual employed or engaged by the Company during the Restricted Term; or
encourage, induce, or persuade any such person to terminate her or her
employment or other relationship with the Company.
(c) For purposes hereof, “Business of the Company” means (i) the “court and
commercial” newspaper and/or “business journal” publishing business, (ii) the
business of providing mortgage default processing services and/or appellate
services to the legal profession, or (iii) any additional business in which the
Company becomes engaged or has actively and substantially implemented plans to
become engaged as of the date of termination of the Employment Period; provided
that in the event any of the foregoing businesses are sold or are discontinued
during the Restricted Period, the “Business of the Company” shall cease to
include such sold or discontinued business as of the date of sale or
discontinuation; provided further that if the Company becomes re-engaged or
implements plans to become re-engaged in any such sold or discontinued business,
the “Business of the Company” shall again include such business.
4.3 Mutual Non-Disparagement. Neither party shall, at any time during the
Employment Period or thereafter, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally or otherwise,
or take any action which may, directly or indirectly, disparage or be damaging
to the other party (including any of the Company’s subsidiaries, other
affiliates, officers, directors, employees, partners or stockholders); provided
that nothing in this Section 4.3 shall preclude either party from making
truthful statements or disclosures that are required by applicable law,
regulation or legal process.
4.4 Scope and Severability. The parties acknowledge that the Business of the
Company is and will be national and international in scope and thus the
covenants in this Section 4 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restricted Term
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in Section 4 not fully enforceable, the other
provisions of Section 4, and this Agreement in general, will nevertheless stand
and to the fullest extent consistent with law continue in full force and effect,
and it is the intention and desire of the parties that the court treat any
provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Term be deemed to be the longest period permissible by law,
but not in excess of the length provided for in Section 4.2, and the Restricted
Territory be deemed to comprise the largest territory permissible by law under
the circumstances, but not in excess of the territory provided for in
Section 4.2).

 

10



--------------------------------------------------------------------------------



 



4.5. Remedies. Executive acknowledges and agrees that the covenants set forth in
this Section 4 (collectively, the “Restrictive Covenants”) are reasonable and
necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive’s actual
or threatened breach of any of the Restrictive Covenants, the Company will have
no adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by her of any of the Restrictive Covenants, the
Company shall be entitled to immediate temporary injunctive and other equitable
relief, without bond and without the necessity of showing actual monetary
damages. Nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages. The provisions of Section 4 shall
survive the expiration or earlier termination of this Agreement for any reason.
5. Miscellaneous.
5.1 Determinations by the Board or the Committee. Except as specifically
provided herein to the contrary (such as, without limitation, Executive’s rights
to appear before the Board in connection with any determination of Cause with
respect to a termination of the Employment Period by the Company), with respect
to any determinations to be made by the Board or the Committee in connection
with Executive’s employment hereunder, Executive shall not have the right to
participate in the deliberations of such determination and shall abstain from
any vote of the Board or the Committee with respect thereto.
5.2 Notices. Any notices required hereunder shall be in writing and shall be
deemed delivered upon actual receipt (or refusal to accept receipt) and may be
sent by (i) personal delivery, (ii) U.S. certified or registered mail, return
receipt requested, or (iii) reputable overnight air courier service; for the
Company, to the address listed below or for the Executive, to the last address
on file with the Company (or such other addresses as may be designated by either
party by giving notice in accordance with this Section 5.2):
To the Company:
Dolan Media Company
222 South Ninth Street, Suite 2300
Minneapolis, Minnesota 55402
Attention:            James Dolan, President and CEO
                            John Bergstrom, Compensation Committee
5.3 Entire Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including, without limitation, the Prior Agreement.
5.4 Counterparts. This Agreement may be executed by facsimile or email
transmission and on separate counterparts, each of which is deemed to be an
original and both of which taken together constitute one and the same agreement.

 

11



--------------------------------------------------------------------------------



 



5.5 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors and permitted assigns. Executive may not assign any of her rights or
obligations hereunder without the written consent of the Company.
5.6 Amendments and Waivers. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.
5.7 Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the State of
Delaware, without giving effect to provisions thereof regarding conflict of
laws.
5.8 Section 409A. It is intended that any income or payments to Executive
provided pursuant to this Agreement (any such income or payments being referred
to as “Payments”) will not be subject to the additional tax and interest under
Section 409A (a “Section 409A Tax”). The provisions of the Agreement will be
interpreted and construed in favor of complying with any applicable requirements
of Section 409A necessary in order to avoid the imposition of a Section 409A
Tax. The Company and Executive agree to amend (including retroactively) the
Agreement in order to comply with Section 409A, including amending to facilitate
the ability of Executive to avoid the imposition of, or reduce the amount of,
any Section 409A Tax. The Company and Executive shall reasonably cooperate to
provide full effect to this provisions and the consent to any amendment
described in the preceding sentence shall not be unreasonably withheld by either
party. The parties agree that neither party has (a) an obligation to bring any
potential Section 409A Tax to the attention of the other party or (b) any
liability for any Section 409A Tax or any other reporting or withholding
obligation to the other party.
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

            COMPANY:

DOLAN MEDIA COMPANY
      /s/ James P. Dolan       James P. Dolan      Chief Executive Officer and
President        EXECUTIVE:
      /s/ Vicki J. Duncomb       Vicki J. Duncomb         

 

12



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
THIS RELEASE (this “Release”) is made as of this  _____  day of  _____  ,
 _____  , by and between Dolan Media Company, a Delaware corporation (the
“Company”), and Vicki J. Duncomb (“Executive”).
PRELIMINARY RECITALS
A. Executive and the Company entered into that certain Employment Agreement,
dated as of August 1, 2009 (the “Agreement”).
B. Executive’s employment with the Company as Vice President and Chief Financial
Officer has terminated.
C. In connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits, subject
to Executive’s execution, delivery and non-rescission of this Release.
AGREEMENT
In consideration of the payments and other benefits due Executive under the
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Executive, intending to be legally bound, does hereby, on behalf of herself
and her agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Executive Parties”) REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries, parents, joint
ventures, and its and their officers, directors, shareholders, members, managers
and employees, and its and their respective successors and assigns, heirs,
executors, and administrators (collectively, the “Company Parties”) from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Executive or any of the Executive Parties ever had, now has, or
hereafter may have, by reason of any matter, cause or thing whatsoever, through
the date of this Release, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with Company, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq.,
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. ' 1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., the Fair Labor Standards Act, 29 U.S.C. ' 201 et seq., the
National Labor Relations Act, 29 U.S.C. ' 151 et seq., the Constitution for the
State of Minnesota or the Minnesota Human Rights Act, and any other claims under
any federal, state or local common law, statutory, or regulatory provision, now
or hereafter recognized, and any claims for reasonable attorneys’ fees and
costs, but not including such claims to payments, benefits and other rights
provided Executive under the Agreement or as may be due Executive under any
employee benefit plan of the Company in accordance with the terms of such plan.
This Release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by Executive of any
claim for accrued or unpaid wages, benefits or any other type of payment.

 

1



--------------------------------------------------------------------------------



 



2. Executive, on behalf of herself and the Executive Parties, agrees never to
bring (or cause or permit to be brought) any action or proceeding against the
Company or any Company Party, regarding employment, discrimination in
employment, or the termination of employment, and the common law of any state
relating to employment contracts, wrongful discharge, public policy torts,
remuneration in employment, or any other matter released pursuant to Section 1.
Executive agrees that in the event that any claim, suit or action released by
this Release shall be commenced by her or any of the Executive Parties against
the Company or any Company Party, this Release shall constitute a complete
defense to any such claim, suit or action so instituted.
3. Executive hereby covenants and agrees, on behalf of herself and the Executive
Parties, that neither she nor any of the Executive Parties will encourage any
person or entity to file a lawsuit, claim or complaint against the Company or
any Company Party relating to the claims released by this Release. Executive
hereby covenants and agrees, on behalf of herself and the Executive Parties,
that neither she nor any of the Executive Parties will assist any person or
entity who files or has filed a lawsuit, claim, or complaint against the Company
or any Company Party relating to the claims released under this Release unless
Executive or such Executive Party is required to render such assistance pursuant
to a lawful subpoena or other legal obligation. If Executive or any Executive
Party is served with any such legal subpoena or becomes subject to any such
legal obligation, Executive shall provide prompt written notice to the Company
thereof and enclose a copy of the subpoena and any other documents describing
the legal obligation with such written notice.
4. Executive further agrees and recognizes that she has permanently and
irrevocably severed her employment relationship with the Company, that she shall
not seek employment with the Company or any affiliated entity at any time in the
future, and that the Company has no obligation to employ her in the future.
5. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Company and the
Company Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Company or any of the Company Parties to
Executive.
6. Executive certifies and acknowledges as follows:
(a) That she has read the terms of this Release, and that she understands its
terms and effects, including the fact that she has agreed to RELEASE AND FOREVER
DISCHARGE the Company and all Company Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release;

 

2



--------------------------------------------------------------------------------



 



(b) That she has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which she acknowledges is adequate and
satisfactory to her and which she acknowledges is in addition to any other
benefits to which she is otherwise entitled;
(c) That she has been advised in writing to consult with an attorney prior to
signing this Release;
(d) That she does not waive rights or claims that may arise after the date this
Release is executed other than those claims arising under the Agreement or any
employee benefit plan of the Company in accordance with the terms of such plan;
(e) That the Company has provided her with a period of twenty-one (21) days
within which to consider this Release, and that Executive has signed on the date
indicated below after concluding that this Release is satisfactory to her; and
(f) That she has fifteen (15) calendar days after signing this Release within
which to rescind this Release, in writing and delivered to the Company.
Intending to be legally bound hereby, Executive and the Company executed the
foregoing Release this  _____  day of  _____  ,  _____  .

                                Vicki J. Duncomb
 
           
Witness:
           
 
           
 
                    DOLAN MEDIA COMPANY
 
           
 
      By:     
 
         
 
           
 
        Name:   
 
           
 
           
 
        Title:  
 
           
Witness:
           
 
           

 

3